Citation Nr: 1516489	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  07-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye disability, to include centrally located corneal scarring.  


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to October 1983.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the Veteran's request to reopen a claim for service connection for an eye disability to include corneal abrasions, hyperopic astigmatism, and simple hyperopia.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in a November 2010 hearing.  A hearing transcript has been associated with the claims file.

In a September 2010 decision, the Board granted the Veteran's request to reopen his claim for service connection for a right eye disability, and remanded the claim for further development.  

In a September 2011 decision, the Board denied service connection for the claimed right eye disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2012, the Court granted a joint motion of the parties and vacated the Board's September 2011 decision. The case was remanded to the Board for action consistent with the joint motion.

In November 2012, the claim was once again remanded by the Board for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Review of the record reveals that a June 2011 rating decision determined that there was no clear and unmistakable error (CUE) in the October 1983 rating decision which denied service connection for an eye disability and revision was not warranted.  While a notice of disagreement is not associated with the paper claims file, the Virtual VA file, or the Veterans Benefits Management System (VBMS) file, the Veterans Appeals Control and Locator System (VACOLS) indicates that a notice of disagreement was received as to the CUE issue on June 20, 2011.  VBMS contains a copy of a September 2014 statement of the case for the CUE issue.  A VA Form 9 is not associated with the paper file, the Virtual VA file, or the VBMS file, but VACOLS indicates that a VA Form 9 was received as to this issue in November 4, 2014.  The appeal of the CUE issue has not yet been certified to the Board.  See 38 C.F.R. §§ 19.35, 19.36 (2014).  

The issue of entitlement to service connection for a right eye disability, to include centrally located corneal scarring, is inextricably intertwined with the issue of whether revision of the October 1983 rating decision which denied service connection for an eye disability is warranted based upon CUE.  Thus, consideration of the issue of entitlement to service connection for a right eye disability, to include centrally located corneal scarring, must be deferred pending certification and transfer of the CUE appeal to the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

After taking all appropriate action, certify the appeal of whether revision of the October 1983 rating decision which denied service connection for an eye disability is warranted based upon clear and unmistakable error to the Board for review, provide notification of the certification of the appeal to the Veteran and his representative, and transfer the appellate record to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




